Case: 2:16-cr-00205-MHW-CMV Doc #: 66 Filed: 07/14/20 Page: 1 of 1 PAGEID #: 192




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Clifton A. Satterwhite,
                                      Case No. 2:20-cv-02960
      Petitioner,                     Crim. No. 2:16-cr-00205

      v.                              Judge Michael H. Watson

United States of America,             Magistrate Judge Chelsey M. Vascura

      Respondent.

                                     ORDER

      On June 23, 2020, the Magistrate Judge issued a Report and

Recommendation pursuant to Rule 4(b) of the Rules Governing Section 2255

Proceedings recommending that the Motion to Vacate under 28 U.S.C. § 2255,

ECF No. 63, be dismissed. Although the parties were advised of the right to file

objections to the Magistrate Judge’s Report and Recommendation, and of the

consequences of failing to do so, no objections have been filed.

      The Report and Recommendation, ECF No. 65, is ADOPTED and

AFFIRMED. This action is hereby DISMISSED.

      Petitioner has waived his right to appeal by failing to file objections. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). Therefore, the Court DECLINES to issue a certificate of appealability.

      IT IS SO ORDERED.

                                /s/ Michael H. Watson_______________
                                MICHAEL H. WATSON, JUDGE
                                UNITED STATES DISTRICT COURT
